The specification is objected to for two reasons.  First, “106” (page 6, line 13) should be “107.”  Furthermore, “layers base 100” (page 7, line 22) should be “base 112.”  Correction is required.

Independent claim 1 is objected to because “indirect” (line 4) should be “in direct.”  Claims 2-20 depend on claim 1 and are thus similarly objected to.  Correction is required.
Claims 1-20 would be allowable if independent claim 1 is corrected.  The prior art does not disclose or suggest corrected independent claim 1 as a whole.

United States Patent 10,566,526 is related to this application.
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814